DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed 07/13/2021, are acknowledged and have been entered. 
Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are pending in this action.  Claims 3, 5-10, 12-33, 35-37, 42-48, 50-55, 57-63, 65-66 have been cancelled.  Claims 4, 11, 34, 49, 56, 64 have been amended.  Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IL2019/050268, filed March 11, 2019, which claims benefit of foreign priority to IL261132, filed August 13, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
List of references (Pages 2-3) should be removed from the specification.  MPEP 608.01.  If applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by Examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application, e.g., pluronic F-127, pluronic F-68 (e.g., Pages 3, 18).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  The symbol “F68” should be corrected to “F-68” (Pages 3, 9, 21).  Further, it is noted that although the use of trademarks is permissible in patent applications, the proprietary nature of the the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required.
It is suggested that numerical characteristics of the described constituents should be clarified by the units of measurements (e.g., Pages 3, 6-9).

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 1, 4, 11, 34, 67 are objected to because of the following informalities:  
The symbol “F68” recited in claims 1, 4, 11, 67 should be corrected to “F-68”.  
Claim 11 recites the phrase “further comprising is sucrose...” that is unclear and needs to be corrected.  
Acronyms recited in claim 34 should be removed, because said acronyms are not used in proceeding claims.  Similar is applied to claim 67 regarding “CMC”.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “nanospheres having an average particle size between 50 to 900 nm” that is unclear and indefinite.  First, it is unclear what particle size should be measured – radius, diameter.  Second, where a claimed value (i.e., particle size) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it. Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 67.  Clarification is required.
Claims 1, 4, 11, 67 contains the trademark/trade name “pluronic F-127” and “pluronic F-68” (see www.thermofisher.com; www.sigmaaldrich.com).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source solid surfactants, accordingly, the identification/description is indefinite.  Clarification is required.
Claim 1 recites the limitation “substantially maintained”.  To this point, it is noted that the term “substantially” is a relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
Claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  As best understood from the instant specification, applicant teaches water-dispersible powders comprising nanodroplets/nanospheres having an average diameter of 50-900 nm and consisting of cannabinoid material/active and a solid adsorbed layer/shell
The alternatives that can be used in disclosed powders as recited in claims 1, 4, 11, 34, 67 are not clearly delineated.  Therefore, the scopes of said claims are not reasonably clear.  Applicant is advised to use a proper Markush group language, i.e., “selected from the group consisting of A, B, ... and C” to clarify the scope of the claims.  Clarification is required.
Claim 11 (dependent on claim 1) recites the limitations “and a cannabinoid material” that is unclear, because the independent claim 1 already requires the presence of a cannabinoid material.  Therefore, it is unclear what cannabinoid material is claimed in claim 11.  Appropriate correction is required. 
Claim 38 recites the limitation “the powder ... adapted for...” that is indefinite, because it is unclear what product is produced and claimed.  To this point, it is noted that “[i]f a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).”  Similar is applied to claim 34 regarding the terms “derivative”, “precursor”, “acid-form thereof”.  Clarification is required.
Claim 39 recites the limitation “the nanoemulsion being of an oil phase and an aqueous phase” that is unclear.  Is it an oil-in-water emulsion OR a water-in-oil emulsion?  Clarification is required. 
Claim 41 (dependent on claim 40) recites the steps (i), (ii), and (iii) that are different than that in claim 40.  In the present case, it is unclear how claim 41 narrows the scope of claim 40.  Clarification is required.  
Claim 64 recites the limitation “treating a disease or a medical conditions related to beneficial effects of cannabinoids or cannabis”.  In the present case, it is not clear what medical conditions should be treated by using the claimed powder.  Further, claim 64 does not set forth any steps involved in the method/process, therefore, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use/administering without any active, positive steps delimiting how this use is actually practiced.  MPEP 2173.05(q).  
Claims 2, 40, 49, 56 are rejected as being dependent on rejected independent claims 1 and 39 and failing to cure the defect.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior are teaches a large variety of compositions comprising one or more cannabinoids disposed at least partially within a polymeric or phospholipid carriers having a maximum overall dimension of less than 1 micron.  The prior art does not teach a water-dispersible powders comprising (i) nanodroplets/nanospheres having an average diameter of 50-900 nm and consisting of cannabinoid material/active and a solid adsorbed layer/shell of at least one solid surfactant selected form the group consisting of ammonium glycyrrhizinate, pluronic F-127, and pluronic F-68, and wherein (ii) said water-dispersible powder further comprises at least one solid cryoprotectant selected form the group consisting of sucrose, trehasole, and mannitol, and optionally may include maltodextrin, or carboxymethyl cellulose, or mixture thereof as a solid carbohydrate.  Applicant teaches that said powders can be used for preparation of dosage forms suitable . 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615